Chief Justice                                                   ^^tZt7*^^                                               Clerk
James T. Worthen                                                 ^s&ms**^                                               Cathy S. Lusk
                                          Twelfth Court of Appeals
Justices                                                                                                                Chief Staff Attorney
Sam Griffith                                                                                                            Margaret Hussey
Diane DeVasto




            May 12, 2004


            Ms. Julia F. Pendery                                            Mr. Douglas J. McCarver
            Godwin Gruber, LLP                                              3548 NE Stallings Dr.
            1201 Elm Street                                                 Nacogdoches, TX 75961
            Suite 1700



            RE:      Case Number:                         12-04-00084-CV
                     Trial Court Case Number: CI9,776-2003

            Style: Fidelity & Guaranty Insurance Company
                     v.

                     Drewery Construction, Company, Inc.

            Enclosed is a copy of the Memorandum Opinion issued this date in the above styled and
            numbered cause. Also enclosed is a copy of the court's judgment.

            Very truly yours,

            CATHY S. LUSK, CLERK




                       (^im^Mi3mSac±
            CC:            Hon. Campbell Cox II
                           Hon. John Ovard
                           Ms. Donna Phillips




                     1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
Serving Anderson, Cherokee, Gregg, Henderson, Hopkins, Houston, Kaufman, Nacogdoches, Panola, Rains, Rusk, Sabine, San Augustine, Shelby, Smith
                                                     Upshur, Van Zandt and Wood Counties
                                                        www.12thcoa.courts.state.tx.us